The Court
instructed the jury, that if they should be satisfied, by the evidence, that the plaintiff was a tavern-keeper, and that the defendant resided in the plaintiff’s tavern, at the time the liquors were furnished to be drank in the house, the plaintiff was not entitled to recover more than $5 a year for liquors sold ; but if the jury should be satisfied that the plaintiff has a family or domicil more than twenty miles from the place where the liquor was sold, this law did not apply.
Verdict for the full claim-; and the Court, after argument, refused to grant a new trial, which the plaintiff prayed for on the ground that the verdict was against evidence and law.